Case: 4:19-cv-00446-RWS Doc. #: 64 Filed: 07/01/20 Page: 1 of 3 PageID #: 1196




                               IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI

JAYSA HUNTER,                                  )
                                               )
and                                            )
                                               )
JAYSA HUNTER, as mother and next               )
friend of A.H.                                 )
                                               )
and                                            )
                                               )
JAYSA HUNTER, as mother and next               )
friend of L.H.                                 )       Cause No.:     4:19-cv-00446
                                               )
                 Plaintiffs.                   )
                                               )
v.                                             )
                                               )
TRUSTMARK LIFE INSURANCE                       )
COMPANY                                        )
                                               )
and                                            )
                                               )
NATIONAL ELECTRICAL ANNUITY                    )
PLAN                                           )
                                               )
and                                            )
                                               )
ASHLEY HUNTER                                  )
                                               )
                 Defendants.                   )
                                               )


                           JOINT MOTION FOR ADDITIONAL TIME

         COME NOW the parties through counsel and state as follows:

      1. On April 23, 2020 the parties announced to the Court that the matter had been settled.

      2. Accordingly, On April 23, 2020 this Court entered an Order vacating all hearings,

         denying all pending motions and directing the parties to file within 30 days a stipulation

         for dismissal or proposed consent judgment.



                                                   1
Case: 4:19-cv-00446-RWS Doc. #: 64 Filed: 07/01/20 Page: 2 of 3 PageID #: 1197




      3. On May 18, 2020, the parties completed execution of a Settlement and Mutual Release

         Agreement (Settlement).

      4. Funds have been disbursed from the court registry pursuant to the terms of Settlement.

         There is also a pension from the National Electrical Annuity Plan. Funds from said

         pension have been requested by each party pursuant to Settlement but the parties have not

         received said funds.

      5. It is necessary to acquire additional time in order to effectuate disbursement of said

         funds. As such, the parties request this Court enter an order extending the Court’s

         deadline to file a stipulation for dismissal for an additional 30 days up to and including

         July 30, 2020.



By:      /s/ Joseph T. Bante
         Joseph T. Bante #42166MO
         Rogers Sevastianos & Bante LLP
         120 South Central Avenue, Suite 160
         Clayton, MO 63105
         314-962-1131
         314-480-7042 (fax)
         jbante@rsblawfirm.com
         Counsel for Defendant Ashley Hunter

By:      /s/ Jennifer Bush Hawkins
         Jennifer Bush Hawkins pro hac vice
         POTTS-DUPRE, HAWKINS & KRAMER CHTD
         900 7th Street NW, Ste. 1020
         Washington DC 20001
         202-223-0888
         jhawkins@phk-law.com
         Counsel for Defendant
         National Electrical Annuity Plan




                                                   2
Case: 4:19-cv-00446-RWS Doc. #: 64 Filed: 07/01/20 Page: 3 of 3 PageID #: 1198




By:     /s/ Joseph A. Ott
        Joseph A. Ott     #67889MO
        Ott Law Firm
        6115 Eveline Street
        St. Louis MO 63139
        314-293-3756
        314-228-0021 (Fax)
        Counsel for Plaintiff


SO ORDERED



RODNEY W. SIPPEL
UNITED STATES DISTRICT JUDGE


Date:




                                      3
